DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-16 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/386,065, filed on 21 December 2016.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1. Claim 1 contains the following subject matter:
a first voltage supply part configured to supply a first voltage to at least one of the plurality of pixel circuits and 

the first voltage supply part is formed in a first layer, 
the second voltage supply part is formed in a second layer
 
Applicant discloses the following support for the claimed subject matter:
[0046] FIG. 5 is a schematic view representing the problem of the single-layer power source wiring 11 shown in FIG. 4 … The high potential VccH is connected from the pad (PAD) to the power source line of the output buffers of the drive scanner 5 through the power source wiring 11.

[0047] … As shown in the figure, the power source wiring through which the power is fed to each of the output buffers of the drive scanner 5 has a multilayer structure having a lower layer wiring 11 and an upper layer wiring 12. The lower layer wiring 11 and the upper layer wiring 12 are insulated from each other through an insulating film. In the case of this example, the lower layer wiring 11 and the upper layer wiring 12 which are separated from each other through the insulating film are electrically connected to each other through nine interlayer contacts 13. The lower layer wiring 11 is disposed extendedly from the outside connecting PAD of the panel 0 so as to pass through the inside of the drive scanner 5 similarly to the reference example shown in FIG. 5.

[0055] … The drive scanner 5 supplies the power source voltage having the voltage level which is switched between the high potential VccH and the low potential VccL in correspondence to the line-sequential driving to the pixel array portion 1. The power source voltage VccH is supplied to the drive scanner 5 through the power source wiring disposed in the form of the multilayer interconnection.

Figure 7 illustrates the connections between drive scanner 5, PAD, lower wiring layer 11, and upper wiring layer 12.  Upper wiring layer 12 is connected to drive scanner 5, PAD, and the lower wiring layer 11 through interlayer contacts 13. 
The claimed subject matter requires “the first voltage part to supply a first voltage to at least one of the plurality of pixel circuits”. Figure 7 illustrates only lower wiring layer 11 is connected to the transistor electrodes comprising drive scanner 5.  Figure 7 
The cited limitation also requires the first voltage part to be formed in a first layer and the second voltage part to be formed in a second layer, therefore the second voltage supply part must be construed as upper wiring layer 12.
The above cited limitation also requires “the second voltage supply part configured to supply the first voltage to the first voltage supply part”.
	There is no support for the upper level wiring 12 supplying the first voltage to the lower layer wiring 11. Figure 7, [0047], and [0048] teach the first voltage, construed as Vdd, is supplied to the PAD, upper wiring layer 12 is connected to the PAD by lower wiring layer 11 and interlayer contact 13. Figure 7 teaches that upper level wiring 12 receives the first voltage from lower level wiring 11 via interlayer contact 13.
The cited subject matter of Claim 1 was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention, therefore Claim 1 is rejected under 35 USC §112 1st paragraph as new matter.
Regarding Claims 2-16. Claims 2-16 are rejected under 35 USC §112 1st paragraph for containing the new subject matter of Claim 1.

In support of compact prosecution, the above cited limitation is construed:
a first voltage supply part configured to supply a first voltage to at least one of the plurality of pixel circuits and a second voltage supply part connected in parallel with the first voltage supply part  wherein; the first voltage supply part is formed in a first layer, the second voltage supply part is formed in a second layer.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which a joint inventor, regards as the invention. 
Regarding Claim 11. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “arranged between” in Claim 11 is used by the claim to mean “bounded by,” while the accepted meaning is “arranged in or along a space separating two regions.” The term is indefinite because the specification does not clearly redefine the term.
Regarding Claim 12. Claim 12 is rejected under 35 USC §112 2nd paragraph for containing the indefinite terms in Claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, and 8-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimura (US 2006/0208977) in view of Murade (US 2005/0162605). All reference is to Kimura unless indicated otherwise.

Regarding Claim 1 Kimura teaches a display device comprising:
a plurality of pixel circuits [fig. 13 @205] arranged in a matrix [¶0115];
a control circuitry [fig. 13 @203] configured to supply a control signal [fig. 11 @Reset signal via scan line Ri] to at least one of the plurality of pixel circuits [fig. 13];
a data signal circuitry [fig. 13 @202] configured to supply a data signal  [fig. 13 @D1 to Dn] to the at least one of the plurality of pixel circuits [¶0150, “a video signal is written to the pixel of the i-th row and the j-th column from the signal line Dj (Data line) in the writing period Ti of the pixels of the i-th row. At this time, in the writing period Ti of the pixels of the i-th row, analog signal potentials are supplied to all pixel columns from the signal lines D1 to Dn (Data lines) respectively and each video signal is written to the pixel of the i-th row of each column”];
a power supply potential connection [fig. 15b @Vdd, ¶0434, “when the n-type transistor 1502 and the p-type transistor 1503 are designed. It is to be noted that a buffer circuit using the inverter as shown in FIG. 15b can be applied to the buffer circuit 1301 and the buffer circuit 1303 in the display device in FIG. 13”] configured to supply a first voltage [Vdd, ¶0137, “The power supply potential Vdd for flowing a desired current to the light emitting element 209 is set to the potential supply lines (P1 to Pn) in 
to at the least one of the plurality of pixel circuits [¶0429, “In the display device shown in FIG. 13, signals output from the potential supply line driver circuit 201 are input to the potential supply lines I1 to Im through respective buffer circuits 1301 provided in the potential supply lines I1 to Im”] 
Kimura does not teach the power supply potential connection comprises a first voltage supply part, a second voltage supply part connected in parallel with the first voltage supply part to supply the first voltage, wherein; the first voltage supply part is formed in a first layer, the second voltage supply part is formed in a second layer, and the first voltage supply part is electrically connected to the second voltage supply part via a plurality of contacts
Murade teaches a power supply potential connection [¶0072, “a wiring line LVDDX of the main wiring lines 108 as power sources”] comprises 
a first voltage part [fig. 10 @108 (LVDDX)], and
a second voltage supply part [fig. 10 @600 (LVDDX)] connected in parallel with the first voltage part [fig. 10 @108 (LVDDX)] to supply the first voltage [VDD, ¶0077, “the positive power source VDDY supplied from the external control circuits through the external circuit connection terminals 102 and the wiring line LVSSY and the wiring line LVDDY of the main wiring lines 108 as power sources”], wherein: 
the first voltage supply part [fig. 10 @108 (LVDDX)] is formed in a first layer [fig. 10 @108 (above insulation layer 42)], 
the second voltage supply part [fig. 10 @600 (LVDDX)] is formed in a second layer [fig. 10 @600 (above insulation layer 41)], and 
the first voltage supply part [fig. 10 @108 (LVDDX)] is electrically connected to the second voltage supply part [fig. 10 @600 (LVDDX)] via a plurality [¶0113, “the redundant wiring lines 600 are electrically connected to the corresponding main wiring lines 108 through a plurality of contact holes 601”] of contacts [fig. 10 @601 (LVDDX)] 
Before the invention was made it would have been obvious to one of ordinary skill in the art to incorporate multilayer power wiring, each wiring layer separated by an insulation layer and connected by a plurality of contacts, as taught by Murade, into the display device taught by Kimura, in order to reduce the resistance of the main wiring lines 108 by adopting the redundant structures. Furthermore, even if one of the main wiring lines 108 or one of the redundant wiring lines that form the redundant structures is shorted, the redundant structures may continue to function as wiring lines. Therefore, it is possible to reduce the number of possible failure modes and to thus improve manufacturing yield (Murade: ¶0114).

Regarding Claim 8, Kimura in view of Murade teaches the display device according to Claim 1, wherein the control circuitry comprises 
a first control circuitry [Murade: fig. 5 @104 (left) and 
a second control circuitry [Murade: fig. 5 @104 (right)].

Claim 9, Kimura in view of Murade teaches the display device according to Claim 8, wherein 
the plurality of pixel circuits are arranged between the first control circuitry and the second control circuitry [Murade: fig. 5 illustrates claimed structure].

Regarding Claim 10, Kimura in view of Murade teaches the display device according to Claim 8, wherein 
the plurality of pixel circuits [Murade: fig. 19b @1902], the control circuitry [Murade: fig. 19b @1906], and the data signal circuitry [Murade: fig. 19 @1901] are formed on a panel [Murade: fig. 19b @1910].

Regarding Claim 11, Kimura in view of Murade teaches the display device according to Claim 10, wherein 
the plurality of pixel circuits [Murade: fig. 4 @10a] are arranged between the second control circuitry [Murade: fig. 4 @104 (right)] and a plurality of terminals formed on the panel [Murade: fig. 4 @102]
Kimura in view of Murade does not teach the data signal circuitry positioned at one end side in the first direction from the first control circuit
The difference between the claimed invention and the prior art is the position of the data signal circuitry on the display panel. Rearrangement of the data signal circuitry is construed as a design choice that one of ordinary skill in the art, before the invention was made, would have found obvious to make given the necessary aesthetic design criteria.

Regarding Claim 12, Kimura in view of Murade teaches the display device according to Claim 11, wherein 
the plurality of terminals [Murade: fig. 102] comprise a power terminal [fig. 5 @102 (VDDY)] electrically connected [fig. 5 illustrates LVDDY connected to 108a which is fig. 10 @108 (LVDDX) connected by fig. 10 @601] to the second voltage supply part [fig. 10 @600 (LVDDX)].

Regarding Claim 13, Kimura in view of Murade teaches the display device according to Claim 10, wherein 
the first control circuitry [Murade: fig. 5 @104 (left)] is arranged at one end side [left] in a first direction [horizontal].

Regarding Claim 14, Kimura in view of Murade teaches the display device according to Claim 13, wherein 
the second control circuitry [Murade: fig. 5 @104 (left)] is arranged at the other end side [right] in the first direction [horizontal].

Regarding Claim 15, Kimura in view of Murade teaches the display device according to Claim 14, wherein 
the data signal circuitry [Murade: fig. 5 @101] is arranged at one end side [bottom] in a second direction [vertical] which is different from the first direction.



Regarding Claim 16, Kimura in view of Murade teaches the display device according to Claim 15 
Kimura in view of Murade does not teach the plurality of terminals are arranged at the other end side in the second direction
The difference between the claimed invention and the prior art is the position of the plurality of terminals on the display panel. Rearrangement of the plurality of terminals to the opposite side of the display panel is construed as a design choice that one of ordinary skill in the art, before the invention was made, would have found obvious to make given the necessary aesthetic design criteria.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimura in view of Murade and Yamazaki (US 2001/0015618). All reference is to Kimura unless indicated otherwise.

Regarding Claim 2, Kimura in view of Murade teaches the display device according to Claim 1
Kimura in view of Murade does not teach the first voltage supply part comprises a region, in a plan view, that comprises at least a part of region including the control circuitry
a first voltage supply part [fig. 3B @311] comprises a region, in a plan view, that comprises at least a part of region including control circuitry [fig. 3B @303]
Before the invention was made it would have been obvious to one of ordinary skill in the art to incorporate an upper wiring layer having a large surface area of a multi-layer voltage supply line, as taught by Yamazaki into the display device taught by Kimura in view of Murade in order to reduce the further reduce the resistance of a parallel connected power wiring. 

Claims 3-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimura in view of Murade and Kang (KR 2006/0104850 A). All reference is to Kimura unless indicated otherwise.

Regarding Claim 3, Kimura in view of Murade teaches the display device according to Claim 1 
Kimura in view of Murade does not teach at least one of the plurality of pixel circuits comprises: a light emitting element, a capacitor, a sampling transistor configured to supply the data signal supplied through a data signal line to the capacitor, a drive transistor configured to supply a drive current from a first voltage line to the light emitting element in response to the voltage stored in the capacitor, a first transistor electrically connected between the first voltage line and the drive transistor, a second transistor electrically connected between an anode electrode of the light emitting 
Kang teaches at least one of the plurality of pixel circuits comprises:
a light emitting element [fig. 7 @OLED],
a capacitor [fig. 7 @C1],
a sampling transistor [fig. 7 @ M1] configured to supply the data signal supplied through a data signal line [fig. 7 @Dm] to the capacitor [page 9 approx. lines 3-18, “A first transistor (M1) has a gate electrode is connected to the n-1 scan line (Sn-1), the source electrode is connected to the data line (Dm), a drain electrode is connected to a first node (A). Thus, by the n-1 scan signal inputted through the first n-1 scan line (Sn-1) where a data signal is transmitted to the first node (A). The second transistor (M2) has a source electrode connected to a first node (A) and the drain electrode is connected to the third node (C) a gate electrode is connected to the second node (B). Thus, the fourth ground transistor equal the electric potential of the second node (B) and third node (C) by the operation of (M4), the second transistor (M2) is in a diode coupled to a first node (A) the data signal is passed to reach the second node (B) through the second transistor (M2), The storage capacitor (C1) is such that the voltage stored in the second node by passing in (B) is stored in the first storage transistor 2 capacitor (C1) to the gate electrode of (M2) voltage”],
a drive transistor [fig. 7 @M2] configured to supply a drive current from a first voltage line to the light emitting element in response to the voltage stored in the capacitor [page 9 approx. lines 20-25, “when, when the pixel power is transmitted to the first node (A), in response to the voltage applied to the gate electrode current 
a first transistor [fig. 7 @M5] electrically connected between the first voltage line [fig. 7 @ELVDD] and the drive transistor [fig. 7 @ M2],
a second transistor [fig. 7 @M6] electrically connected [via fig. 7 @ M4 and M3, electrically connected is construed as connected to allow electron flow and allowing intervening structures. Directly connected prohibits intervening structure in the connection] between an anode electrode of the light emitting element [fig. 7 @OLED] and a second voltage line [fig. 7 @Vinit], and
a third transistor [fig. 7 @M3] electrically connected to the gate electrode [fig. 7 @B] of the drive transistor [fig. 7 @M2]
Before the invention was made it would have been obvious to one of ordinary skill in the art to incorporate the pixel structure, taught by Kang, into the display device, taught by Kimura in view of Murade, in order provide a voltage compensation circuit in each pixel to compensate for changes in the pixel drive transistor characteristics thereby maintaining a consistent displayed image as characteristics of the display drive transistors vary.

Regarding Claim 4, Kimura in view of Murade and Kang teaches the display device according to Claim 3, wherein 
the data signal line [fig. 13 @Dn] is electrically connected to the data signal circuitry [fig. 13 @202 and fig. 2 @203].

Claim 5,  Kimura in view of Murade and Kang teaches the display device according to Claim 3, wherein 
the first voltage supply part [Murade: fig. 10 @108 (LVDDX)] is electrically connected to the first voltage line [Kang: fig. 7 @ELVDD].

Regarding Claim 6, Kimura in view of Murade and Kang teaches the display device according to Claim 3, wherein 
a cathode electrode of the light emitting element [Kang: fig. 7 @OLED] is electrically connected to a third voltage line [Kang: fig. 7 @ELVSS].

Regarding Claim 7,  Kimura in view of Murade and Kang teaches the display device according to Claim 3, wherein 
the sampling transistor [fig. 7 @ M1] is configured to switch from off to on after [Kang: fig. 8 illustrates M3 goes from on (T2) to off (T3) while M1 is off in T2 and T3, the following frame T2 goes from off to on in T1 while M3 is off in T1] the third transistor switches [fig. 7 @M3] from on to off.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/Examiner, Art Unit 2694